Citation Nr: 1755010	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to July 1954.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2017, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for left knee prosthesis, currently rated as 60 percent disabling and right knee prosthesis, currently rated as 60 percent disabling.  The service connected disabilities currently combine to be 90 percent disabling.

2.  The Veteran's service connected disabilities do not prevent him from securing and following a substantially gainful occupation with consideration of all factors bearing on the issue, to include his employment history, educational and vocational attainment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

Facts and Analysis

Service connection is in effect for left knee prosthesis, currently rated as 60 percent disabling; and right knee prosthesis, currently rated as 60 percent disabling  The service connected disabilities combine to be 90 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) is met.
The Veteran completed a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) in January 2011.  On the form, he reported he last had full time employment in June 2003, and was not self-employed.  However, just one month later at a February 2011 VA examination, the Veteran indicated that he was self-employed as a book keeper for the past 5 to 10 years.  His book keeping job was in line with his usual occupation of book keeping and tax preparation.  Indeed, on his VA Form 21-8940, he noted that prior work as a budget analyst.  His book keeping job was described as a "sitting down" job, he reported that he did not miss time from work due to his knee disabilities.  In addition, he also reported going to the local VA medical center twice a week to perform clerical work in the main lab one day a week, and on another day, to deliver welcome kits to give to patients.   See February 2011 VA Examination at page 5.  The Veteran reported that because of the bilateral knee pains, he is limited in doing the work; it takes him longer to finish the job which he does not want to happen.  The examiner noted that, at the time, the Veteran was able to perform his daily exercises even if he has knee pain while doing the exercises.  Id.  

In January 2011, Dr. P.S., D.O. wrote a letter which included an opinion that it was not "advisable" for the Veteran to work.  Dr. P.S. stated that the Veteran had suffered from "gradually increasing symptoms due to arthritic change involving his knee and hip."  No rationale for the conclusion was provided, nor did the doctor did provide examples of how the increased knee symptoms, in and of themselves, impacted the Veteran's employment.  In May 2011, a similar letter was provided by Dr. R.B., M.D.  This doctor opined "After my examination of [the Veteran], I find [] his bilateral knee condition to be disabling to the point that he should be considered unemployable."  Dr. R.B. provided no supporting explanation as to how the Veteran's current service connected knee disabilities impacted his employment, and crucially, neither physician above discussed the Veteran's self-employment as a book keeper in the years leading up to their respective opinions.  

In a November 2013 VA examination, a VA examiner addressed the functional impact of the Veteran's bilateral knee injury by stating "patient has difficulty ambulating and with range of motion in both knees bilaterally.  Gait is unsteady."  See November 2013 VA Examination at page 7.  The examiner did not indicate the Veteran was unemployable due to knee disabilities alone.

To afford the Veteran the opportunity to more fully explain the nature of his prior work experience, as well to obtain clarity as to whether the self-employment described by the Veteran at the February 2011 examination is considered to be substantially gainful (to include based on the income received from performing such work), the Board remanded the Veteran's TDIU claim in August 2017 so that the Veteran could fill out an updated VA Form 8940.  The Veteran received a copy of this form, and a letter requesting that he complete the form and return it to VA in August 2017.  The Veteran did not respond.  In a November 2017 Appellant's Post-Remand Brief, the Veteran's representative acknowledged that the Veteran did not return the requested form, but did not provide any explanation as to why the Veteran did not do so, nor did he indicate that the Veteran intended to return the form in the near future.     

The decision about employability is one made by the finder of fact . Upon review of the record, it is clear that the Veteran suffers from a number of debilitating conditions that affect his day to day life and his ability to work, to include peripheral vascular disease, chronic renal disease, atrial fibrillation, coronary artery disease, hypothyroidism, and hypertension.  In this inquiry however, the Board may only consider the impact of his service-connected right and left knee disabilities on his ability to secure and follow gainful employment.  The record has shown, by his own report, in 2011 the Veteran was capable of working in a sedentary environment as a book keeper within his usual field of occupation, which appears to be contrary to what he reported on his application for TDIU submitted to VA just one month prior.  When provided an opportunity to clarify or update his employment history, the Veteran unfortunately failed to return documentation that would have allowed the Board to determine whether his prior employment met the standard of substantially gainful, and to understand the extent to which he still may be working, or cannot work due to his knee disabilities.  The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In this case, when considering the Veteran's seemingly inconsistent statements to VA with respect to his prior work history made in January and February 2011; his failure to clarify or supplement the record with additional employment information; his self-report of an ability to work in a sedentary environment as a book keeper within his field of expertise at the February 2011 VA examination for the past 5 to 10 years, without any missed time; and that the positive opinion evidence the Veteran submitted failed to discuss the Veteran's self-employment history, and included little to no discussion of the functional impact of the knee disabilities alone; the Board finds that the weight of the evidence is against the conclusion that the Veteran's service-connected knee disabilities, in and of themselves, have rendered him unable to secure or follow gainful employment. 

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


